DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-14 and species 1, the total number of layers in the middle region, the first region B, and the second region B correspond in the reply filed on 2/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 8, and 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.
Examiner would like to note that Applicant did not identify claim 8 as a non-elected claim based on the species election. However, claim 8 states that a layer in region B terminates at the edge of a middle region so that the layer will not be present in the middle region and/or second B region and the layers in each of the regions will not correspond in number or material. Thus, claim 8 is considered to be part of the non-elected species.
Information Disclosure Statement
The three information disclosure statements filed 6/24/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, states “[a]n article comprising an optical element disposed on a surface of the article.” It is not clear if the invention is to the article or an optical element disposed on an article.
Further regarding claim 1, the first structural color, second structural color, and third structural color are claimed as different from each other. The fourth structural color cannot be different from one of the other structural colors and must be different than at least two structural colors. Thus, it is not clear how the first three colors are different 
Further regarding claim 1, the optical element comprises at least one layer but the at least one layer is not specified in any one region and there is nothing to indicate that the at least one layer is in any one of the claimed regions. Therefore, given the at least one layer is not defined as being in first and second region A, or first and second region B, it is not clear how the layers can correspond. Further, it is not clear if the at least one layer in first and second region A is the same or different than the at least one layer in first and second region B. If the at least one layer in the optical element is in all of regions, that limitation should be positively recited. 
Further regarding claim 1, the claim states “each corresponding layer in the first region A, the first region B, the second region A, and the second region B of the optical element consists essentially of the same material” but there is no requirement that there is a layer that corresponds in all of the regions. Thus, it is not clear if the claim is merely stating if there is a corresponding layer, this limitation must occur or if the claim is stating there should be at least one corresponding layer.
Regarding claims 2 and 3, the middle region and first and second region A or the middle region and first and second region B are not limited to having a corresponding layer(s) so it is not clear how the thickness of the layer in the middle region is less than the corresponding layer in first or second region A or how the corresponding layers in the middle region and first and second region B consist of essentially the same material.
Regarding claim 5, the middle region in claim 1 states the middle region includes a first layer with no reference to more than one layer so it is not clear how more than 
The remaining claims are rejected for depending on claim 1. Examiner would like to note regarding the rejection of the above claims, the issue with many of the rejections is that limitations are not being positively recited. Thus, if first and second region A, first and second region B, and middle region all contain at least one layer, the regions should be positively recited to contain such a limitation. Further, if the regions all contain at least one corresponding layer, that limitation should also be positively recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 5-7, and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. 2020/0290311 A1).
Regarding claims 1 and 6, Kim discloses a decoration element which includes a color developing layer which comprises a light reflective layer and light absorbing layer which is on a pattern layer that is on a substrate (article) (abstract, [0145], and [0226]). The light absorbing layer comprises two or more regions with different thicknesses which includes inclined surfaces (tapered) and where the inclined surfaces may have different slopes or be horizontal, curved or vertical ([0117] and [0163] and see Figs. 9, 14-18, 21, and 22). Further, the layers on the entire element correspond where there is the same number of layers over the entire element (abstract and [0226] and see Figs. 9 and 12-13).
Regarding the different regions and each region having a structural color, Kim discloses embodiments with at least 5 regions as claimed where two of the regions are the same, two are different with different cross-sectional shapes and there being a middle region between (see for example Fig. 16 where the horizontal portion may be first and second region A, the slanted portions may be first and second region B and any area between the slanted regions is the middle region, also see Figs. 9, 17, 18, and 21-22). 
Kim does not specifically disclose different colors for each region. However, the structural color difference between regions would be expected given the change in thickness for each region so that the interface between layers would reflect different prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kim discloses the same thickness variation of the layer in the optical element as claimed (see discussion above) so that the different structural colors would be expected.
Regarding claims 2, 3, and 5, as discussed above, the layers correspond in each region and are the same layers so would have the same material. Further, the middle region will have a layer with less thickness than the first and second region A (see for example Fig. 16 where the middle region has less thickness than the horizontal regions, see also Fig. 9, 17-18, and 21-22).
Regarding claims 7 and 9, Kim discloses the inclined surfaces having different lengths (see for example Fig. 9, 16-18, and 21-22 and [0117]).
Regarding claims 10-12, Kim discloses inclined surface or surface which get thinner from an end point ([0114]-[0117] and Fig. 9, 16-18, and 21-22).
Regarding claim 13-14, Kim discloses that the inclined surface may be zig-zag (stair-step) ([0163]).
Claim(s) 1, 6, 7, 9, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Müller et al. (US Pub. 2013/0182300 A1) (hereafter “Muller”).
Regarding claims 1, 6, 7, and 9, Muller discloses an achromatic security element comprising a thermoplastic polymer layer that is embossed (abstract) on a 
Muller does not specifically disclose different colors for each region. However, the structural color difference between regions would be expected given the change in thickness for each region so that the interface between layers would reflect different layers. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Muller discloses the same thickness variation of the layer in the optical element as claimed (see discussion above) so that the different structural colors would be expected.
Regarding claims 10-12, the diffusing sections go from the thickest point where they touch the flat part to the thinnest point where they touch the middle section (see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claims 1-3, 5-7, and 9-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 1 and 6, Kim discloses a decoration element which includes a color developing layer which comprises a light reflective layer and light absorbing layer which is on a pattern layer that is on a substrate (article) (abstract, [0145], and [0226]). The light absorbing layer comprises two or more regions with different thicknesses which includes inclined surfaces (tapered) and where the inclined surfaces may have different slopes or be horizontal, vertical, or curved ([0117] and [0163] and see Figs. 9, 14-18, 21, and 22). Further, the layers on the entire element correspond where there is the same number of layers over the entire element (abstract and [0226] and see Figs. 9 and 12-13).
Kim does not specifically disclose different colors for each region. However, the structural color difference between regions would be expected given the change in thickness for each region so that the interface between layers would reflect different layers (see [0111]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kim discloses the same thickness variation of the layer in the optical element as claimed (see discussion above) so that the different structural colors would be expected.
Regarding the different regions and each region having a structural color, Kim discloses embodiments with at least 5 regions as claimed where two of the regions are the same, two are different with different cross-sectional shapes and there being a middle region between (see for example Fig. 16 where the horizontal portion may be 
Regarding claims 2, 3, and 5, as discussed above, the layers correspond in each region and are the same layers so would have the same material. Further, the middle region will have a layer with less thickness than the first and second region A (see for example Fig. 9 and Fig. 16 where the middle region has less thickness than the horizontal regions). In there alternative, as discussed above, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the number of regions and cross-sectional shape and thickness of the regions should be designed based on desired final regions and colors of the decoration element which would include a design where the middle region is thinner than first or second region A.
Regarding claims 7 and 9
Regarding claims 10-12, Kim discloses inclined surface or surface which get thinner from an end point ([0114]-[0117] and Fig. 9 and Fig. 16).
Regarding claim 13-14, Kim discloses that the inclined surface may be zig-zag (stair-step) ([0163]).
Claims 1-3, 5-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al. (US Pub. 2005/0175815 A1).
Wild discloses an optically variable element with one spacer layer (at least one layer which corresponds to all regions) for producing color shifts by means of interference by having regions of different thicknesses (abstract and [0012]) where patterns may be produced with clearly recognizable, directly mutually juxtaposed or interengaging regions with different color shifts ([0013]) and where the thickness may change continuously and non-continuously ([0024]). Fig. 6 in Wild shows a spacer layer with more than 5 regions where the regions are horizontal, vertical, inclined, and stair-step (see Fig. 6 and [0128]-[0129]). 
The regions in Fig. 6 of Wild do not appear to match all the claim limitations for the five regions claimed, specifically the two tapered region B regions between two regions A which have the same structural color. However, it would have been obvious to one of ordinary skill in the art at the effective filing date that the regions taught in Wild could be arranged in any desired configuration including by moving the order of the regions and duplicating regions (for example by having two regions with a configuration similar to 79b for the A regions and replacing region 79g with the duplicate region; mirroring region 79h to be on the other side of 79g to have a second tapered region B with a  different cross-section than the region formed from 79c to e which may represent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783